Name: Commission Regulation (EC) No 562/2004 of 25 March 2004 on the issue of import licences for olive oil under the Tunisian tariff quota
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Africa
 Date Published: nan

 Avis juridique important|32004R0562Commission Regulation (EC) No 562/2004 of 25 March 2004 on the issue of import licences for olive oil under the Tunisian tariff quota Official Journal L 089 , 26/03/2004 P. 0028 - 0028Commission Regulation (EC) No 562/2004of 25 March 2004on the issue of import licences for olive oil under the Tunisian tariff quotaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2000/822/EC of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement(1),Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(2),Having regard to Commission Regulation (EC) No 312/2001 of 15 February 2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000(3), and in particular Article 2(3) and (4) thereof,Whereas:(1) Article 3(1) and (2) of Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(4) opens a tariff quota, at a zero rate of duty, for imports of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90 wholly obtained in Tunisia and transported directly from Tunisia to the Community, up to the limit laid down for each year.(2) Article 1(2) of Regulation (EC) No 312/2001 also lays down the maximum monthly quantities covered by the licences to be issued.(3) Applications were submitted to the competent authorities in accordance with Article 2(2) of Regulation (EC) No 312/2001 for import licences covering a total quantity exceeding the limit of 4000 tonnes laid down for March.(4) Under these circumstances, the Commission must set a reduction coefficient to allow the issue of licences in proportion to the quantity available,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences submitted on 22 and 23 March 2004 under Article 2(2) of Regulation (EC) No 312/2001 shall be accepted for 20,50 % of the quantity applied for. The limit of 4000 tonnes laid down for March has been reached.Article 2This Regulation shall enter into force on 26 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 336, 30.12.2000, p. 92.(2) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1513/2001 (OJ L 201, 26.7.2001, p. 4).(3) OJ L 46, 16.2.2001, p. 3.(4) OJ L 97, 30.3.1998, p. 1.